SECOND AMENDMENT TO EXPENSE LIMITATION AGREEMENT ABSOLUTE SHARES TRUST This Amendment is made and entered into effective as of August 5, 2015, by and between the funds listed on Schedule A (each, a “Fund” and, collectively, the “Funds”), each a series of shares of Absolute Shares Trust, a Delaware statutory trust (the “Trust”) and WBI Investments, Inc., a New Jersey corporation (the “Sub-Advisor”). WHEREAS, the Trust and the Sub-Advisor entered into that certain Expense Limitation Agreement dated as of August 1, 2014 (the “Expense Limitation Agreement”); WHEREAS, the Trust and the Sub-Advisor desire to amend Schedule A to the Expense Limitation Agreement to extend the Limit Expiration Date applicable to each Fund to October 31, 2016. NOW, THEREFORE, in consideration of the mutual covenants herein contained, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree the Schedule A to the Expense Limitation Agreement be, and it hereby is, amended and replaced with Schedule A hereto. IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their respective officers thereunto duly authorized and their respective corporate seals to be hereunto affixed, as of the day and year first above written. ABSOLUTE SHARES TRUST, ON BEHALF OF THE FUNDS /s/ Don Schreiber Jr. By:Don Schreiber Jr. Title:President WBI INVESTMENTS, INC. /s/ Matthew Schreiber By:Matthew Schreiber Title:President 101008678_1 SCHEDULE A Funds and Operating Expense Limits Amended as of August 5, 2016 (reflects name changes intended to go into effect as of October 31, 2015) Fund Operating Expense Limit Limit Expiration WBI Tactical SMG Shares (f/k/a WBI SMID Tactical Growth Shares)
